          Case 1:17-cr-00184-NONE-SAB Document 44 Filed 10/23/20 Page 1 of 2


1    MCGREGOR W. SCOTT
     United States Attorney
2    LAURA D. WITHERS
     MICHAEL G. TIERNEY
3    Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
4    Fresno, CA 93721
     Telephone: (559) 497-4000
5    Facsimile: (559) 497-4099
6    Attorneys for Plaintiff
     United States of America
7
                                IN THE UNITED STATES DISTRICT COURT
8
                                   EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-184-NONE
10
                                  Plaintiff,
11                                                      JOINT MOTION AND ORDER TO DISMISS
                           v.
12
     VICTORIA HAIRE,
13
                                 Defendant.
14

15
            In October 2018, the parties reached an agreement to defer prosecution of this matter for a period
16
     of two years provided the defendant successfully comply with certain conditions. See Doc. 39. The
17
     defendant has complied with each of those conditions. The United States therefore moves to dismiss
18
     this matter with prejudice pursuant to Federal Rule of Criminal Procedure 48(a). The defendant joins in
19
     the motion.
20
            A proposed order appears below.
21
                                                                Respectfully submitted,
22
                                                                MCGREGOR W. SCOTT
23                                                              United States Attorney
24   DATED: October 21, 2020                                    By: /s/ Laura D. Withers      _____ ______
                                                                Laura D. Withers
25                                                              Assistant United States Attorney
26

27   DATED: October 21, 2020                                    By:/s/ Richard M. Oberto____          ______
                                                                Richard M. Oberto
28                                                              Attorney for Victoria Haire
                                                        1
30
          Case 1:17-cr-00184-NONE-SAB Document 44 Filed 10/23/20 Page 2 of 2


1                                                ORDER
2
            IT IS SO ORDERED. This matter is dismissed with prejudice pursuant to Federal Rule of
3
     Criminal Procedure 48(a).
4

5    IT IS SO ORDERED.

6       Dated:    October 23, 2020
                                                   UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
30
